Exhibit 99.1 RBS CITIZENS BANK ENTERS INTO LICENSE AGREEMENT WITH LML LML and RBS Settle Litigation VANCOUVER, BC, December 31, 2009 - LML Patent Corp. (“LML”), a wholly-owned, indirect subsidiary of LML Payment Systems Inc. (the “Corporation”) (Nasdaq: LMLP) announced today that RBS Citizens Bank N.A. (“RBS”) has entered into a Settlement and License Agreement (the “Agreement”) with respect to litigation filed by LML in the US District Court for the Eastern District of Texas alleging that RBS infringed U.S. Patent No. RE40220. The Agreement provides RBS with a license to LML’s patents for electronic check conversion transactions including “ARC”, “WEB”, “POP”, “TEL” and “BOC”.In connection with the Agreement, RBS has agreed to pay LML compensation in the amount of $1,150,000 for releases, licenses, covenants and all other rights granted under the Agreement.The remaining financial terms of the Agreement are confidential. “We are extremely pleased to have settled our litigation with RBS and we welcome them as valued licensees,” said Patrick H. Gaines, chief executive officer. LML was represented in the license negotiations by the law firm McKool Smith P.C. About LML Payment Systems Inc. (www.lmlpayment.com) LML Payment Systems Inc., through its subsidiaries Beanstream Internet Commerce Inc. in Canada and LML Payment Systems Corp. in the U.S., is a leading provider of financial payment processing solutions for e-commerce and traditional businesses.We provide credit card processing, online debit, electronic funds transfer, automated clearinghouse payment processing and authentication services, along with routing of selected transactions to third party processors and banks for authorization and settlement. Our intellectual property estate, owned by subsidiary LML Patent Corp., includes U.S. Patent No.
